Citation Nr: 0933966	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for toenail fungus and 
tinea pedis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to August 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, to support his claims, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.

Thereafter, in January 2008, the Board denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of frostbite of the feet, concluding 
there was not new and material evidence.  That decision is 
final and binding on him based on the evidence then of 
record.  38 C.F.R. § 20.1100 (2008).  In a recently submitted 
Written Brief Presentation, however, his representative again 
requested to reopen this claim.  Therefore, this additional 
petition is referred to the RO for appropriate development 
and consideration.

Also in January 2008, the Board remanded the claim for 
service connection for toenail fungus and tinea pedis for 
additional evidentiary development, to include scheduling the 
Veteran for a VA examination.  Unfortunately, the VA 
examination performed pursuant to that request does not 
comply - even substantially, with the Board's remand 
directive.  Therefore, the Board is again remanding this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, to ensure this compliance.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




REMAND

Also already alluded to, in January 2008 the Board remanded 
this case so the Veteran could be scheduled for a VA 
compensation examination to determine whether the fungus on 
his toenails (onychomycosis) and tinea pedis (athlete's foot) 
are related to his military service.  This medical nexus 
opinion is needed to decide his appeal because he was treated 
for skin conditions in service - and specifically, for 
dermatophytosis of the toes in September 1953 and for 
bilateral athlete's foot in June and August 1954 - and since 
he was recently diagnosed with toenail fungus and tinea 
pedis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of 
these findings, both during service and during the years 
since, the Board specifically requested that the VA examiner 
indicate, based on a review of the claims file for this 
pertinent history, whether the Veteran's current toenail 
fungus and tinea pedis are in any way associated with the 
conditions noted in his service treatment records.

Although the Veteran had the requested VA examination in 
January 2009, the VA examiner failed to comply with the 
Board's remand directive by not answering this important 
question.  Instead, the VA examiner offered the following 
confusing opinion:

In my opinion, it is highly unlikely that the 
veteran's current condition of tinea pedis and 
onychomycosis is at least as like[ly] as not 
[related to] his exposure to cold.  The literature 
on Cold Injury states that the following 
symptomatology is chronic fungal infections of the 
feet, or athletes foot[;] Abnormal, or thick and 
horny [sic] toenail growth[;] Excessive sweating 
called hyperhidradenouis, chronic pain Abnormal 
skin color or thickening of skin[.]  They become 
very sensitive to the cold, in that minimum cold 
weather, which would have no effect on a normal 
person, will give them cold, white feet for a long 
periods of time[;] Joint pain and stiffness.  The 
veteran's complaints are consistent with 
individuals who are subjected to cold injury.  

It is unclear whether that VA examiner is attributing the 
Veteran's diagnoses of tinea pedis and onychomycosis to 
exposure to cold weather during or coincident with his 
military service.  A liberal reading of the opinion suggests 
he is.  In any event, however, the VA examiner never 
addressed the pertinent issue, as posed by the Board's 
January 2008 remand, of whether these diagnoses are related 
to the treatment the Veteran received during service for 
dermatophytosis of the toes and bilateral athlete's foot 
(tinea pedis).  Indeed, the VA examiner never cited to the 
service treatment records.  Another remand is therefore 
required to comply with the Board's prior, January 2008, 
remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that where the remand orders of the Board or 
the Court are not complied with, the Board itself errs in 
failing to ensure compliance).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA examiner 
that recently evaluated the Veteran in 
January 2009 submit an addendum to the 
report of that evaluation indicating 
whether it is at least as likely as not 
(50 percent likelihood or greater) his 
current diagnoses of toenail fungus 
(onychomycosis) and tinea pedis 
(athlete's foot) are related to the skin 
conditions diagnosed and treated during 
service - specifically, dermatophytosis 
of the toes in September 1953 and 
bilateral athlete's foot in June and 
August 1954.  [Note:  it is not enough 
merely to suggest these current 
conditions are a residual of exposure to 
cold weather unless the examiner also 
indicates the conditions noted in 
service, if indeed related to the current 
conditions, were also a residual of cold 
weather exposure during or coincident 
with the Veteran's military service 
during the Korean Conflict.]

A review of the claims file for this 
pertinent history is a must, and the 
examiner must discuss the medical 
rationale for all opinions expressed.

If, for whatever reason, it is not 
possible or feasible to have this same VA 
examiner provide further comment, then 
have someone else equally qualified to 
make this necessary determination 
comment.  And if this latter situation 
arises, this may necessitate having the 
Veteran reexamined, but this is left to 
the AMC's/RO's discretion.

2.  Then readjudicate the claim for 
service connection for toenail fungus and 
tinea pedis in light of the additional 
evidence.  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



